720 S.E.2d 13 (2012)
STATE of North Carolina
v.
Cranston L. BURNS.
No. 22P12.
Supreme Court of North Carolina.
January 13, 2012.
Cranston L. Burns, for Burns, Cranston L.
Cara Smith, Assistant Public Defender, for Burns, Cranston L.

ORDER
Upon consideration of the application filed by Defendant on the 13th of January 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in conference, this the 13th of January 2012."